633 So. 2d 562 (1994)
Damon HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 93-1241.
District Court of Appeal of Florida, Fourth District.
March 16, 1994.
*563 Richard L. Jorandby, Public Defender, and David J. McPherrin, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and James J. Carney, Asst. Atty. Gen., West Palm Beach, for appellee.
FARMER, Judge.
Defendant pled no contest to attempted premeditated murder and sexual battery. Although he had reached the age of majority by the time of sentencing, he was but seventeen at the time of the offenses. At sentencing, his defense attorney purported to waive the defendant's right to be sentenced as a juvenile under section 39.111, Florida Statutes (1989). On the authority of Sirmons v. State, 620 So. 2d 1249 (Fla. 1993), we hold this waiver ineffective; only the defendant himself can make a knowing and intelligent waiver of this right after being made aware of it and after the trial court makes the requisite written findings. Accordingly, we reverse and remand for resentencing.
GLICKSTEIN and PARIENTE, JJ., concur.